Per Curiam.
David Dean Huey has appealed from the property division and award of alimony and child support contained in the decree dissolving his marriage to Alice M. Huey.
The decree awarded Alice child support in the amount of $300 per month for each of the parties’ three children and alimony of $200 per month for 24 consecutive months.
*525Reviewing the record de novo, as we are required to do in cases of this nature, we find no abuse of discretion. Nickel v. Nickel, 225 Neb. 810, 408 N.W.2d 301 (1987).
The judgment of the district court is affirmed. Each party shall pay his or her own costs.
Affirmed.